Argued Sept. 5, 1991
Before: STAPLETON, GREENBERG and ALDISERT, Circuit Judges.
Reargued May 6, 1992
Before: SLOYITER, Chief Judge, and BECKER, STAPLETON, MANSMANN, GREENBERG, SCIRICA, COWEN, NYGAARD, ALITO, ROTH and ALDISERT, Circuit Judges.
OPINION OF THE COURT
GREENBERG, Circuit Judge.
George Geschwendt, who is serving life imprisonment for six first degree state murder convictions, appeals from a judgment of the district court entered on March 21, 1991, denying his petition for habeas corpus. We will affirm.
I. BACKGROUND
We will only summarize the facts as developed at the trial in the Court of Common Pleas in Bucks County, Pennsylvania, for they are not in dispute and are set forth in the opinion of the Supreme Court of Pennsylvania on Geschwendt’s direct appeal from his conviction. See Commonwealth v. Geschwendt, 500 Pa. 120, 123-24, 454 A.2d 991, 992-93 (1982). Prior to March 12, 1976, Geschwendt purchased a .22 caliber gun and falsely reported to the local police that it was stolen on the day of the purchase. Geschwendt at that time resided with his mother and brother in Bensalem Township directly across the street from a residence occupied by the Abt family. On March 12,1976, after his brother and mother had gone to work, Geschwendt broke into the Abt’s empty home. Geschwendt waited for the Abts to return and, as they did so, using the gun he had reported stolen, he shot and killed five of them, as well as a boyfriend of one of the victims. Ges-chwendt had intended to kill the entire family, but he left before he completed his mission, because he was alarmed by the constant ringing of the telephone. While Geschwendt attempted to conceal his role in the killings by disposing of his clothes and the gun, when questioned he gave a complete confession which he has never repudiated.
Geschwendt was indicted for six first degree murders. The case was tried to a jury in two stages: a culpability stage to determine the offenses, if any, Geschwendt had committed, followed by a penalty phase. As Geschwendt indicates in his brief, “[t]he defense was insanity,” for he did not deny committing the homicides. Thus, with the use of expert testimony, he *880attempted to establish that he was insane. However, the Commonwealth countered with expert testimony that Geschwendt was sane. Following the completion of the evidence on the first phase, the court defined the elements of first degree murder, including the specific intent to take life required, and instructed the jury that Ges-chwendt could be convicted of that offense if the Commonwealth proved beyond a reasonable doubt that the elements had been satisfied. The court also instructed the jury that it could convict Geschwendt of third degree murder if he suffered from a mental defect rendering him incapable of forming the requisite intent for first degree murder. Furthermore it charged the jury it could convict Geschwendt of voluntary manslaughter.1 In accordance with Pennsylvania procedure, the judge told the jury that if it found Geschwendt guilty of first degree murder, it would deliberate again to decide whether to sentence him to life imprisonment or death. Of course, the court also instructed the jury that Ges-chwendt could be found not guilty.
The court gave detailed instructions on the insanity defense, telling the jury five times that the Commonwealth bore the burden of proving Geschwendt guilty beyond a reasonable doubt, three times that the Commonwealth bore the burden of proving Geschwendt sane beyond a reasonable doubt, and three times that, if the Commonwealth failed to prove Geschwendt sane beyond a reasonable doubt, the jury should find him not guilty. At trial Ges-chwendt did not assert that the court erred in its formulation of either the substantive law or the burden of proof on the insanity defense and he still makes no such claim. Nevertheless, he objected to the charge as the jury could find him not guilty only by returning a general verdict, whereas he urged that he was entitled to a charge that the jury could return a specific verdict of not guilty by reason of insanity. The trial court refused to give the specific verdict charge, and Geschwendt was convicted of six counts of first degree murder.
The case next turned to the penalty phase. At that stage, the court instructed the jury that, if it found that the first degree murders were accompanied by at least one aggravating circumstance, and no mitigating circumstance, it was obliged to sentence Geschwendt to death, but otherwise the sentence would be life imprisonment. The court explained that the Commonwealth could demonstrate that there was an aggravating circumstance by proving beyond a reasonable doubt that Ges-chwendt broke into the house with the intent to commit murder. On the other hand, the court stated that if Geschwendt formed that intent after he entered, then the Commonwealth would not have proven that there was an aggravating circumstance.
The court also reminded the jury that Geschwendt, who was 24 years old at the time of the murders, urged that his mental age and lack of maturity constituted a mitigating circumstance, and it noted that Ges-chwendt had presented evidence on this point from a Dr. Strochak. It then told the jury that, if Geschwendt established by a preponderance of the evidence that he “lacked maturity, was young mentally insofar as his age was concerned, you have then determined that a mitigating circumstance exists, and if you so determine, then the punishment must be life imprisonment.”
The court then reiterated that, if the jury found one aggravating circumstance but no mitigating circumstance, the sentence would be death, but if it did not find an aggravating circumstance, or if it found a mitigating circumstance, then the sentence was to be life imprisonment. During the deliberation's, the court, in response to a question from the jury, instructed it that, if there was a mitigating circumstance, the sentence was to be life imprisonment even if there was an aggravating circumstance. *881The jury returned six death penalty verdicts.
The punishment, however, was not carried out, for after Geschwendt’s trial the Supreme Court of Pennsylvania invalidated the death penalty in Commonwealth v. Moody, 476 Pa. 223, 382 A.2d 442 (1977), cert, denied, 438 U.S. 914, 98 S.Ct. 3143, 57 L.Ed.2d 1160 (1978). Accordingly, Geschwendt was resentenced to life imprisonment. Thereafter, the Superior Court of Pennsylvania, and then the Supreme Court of Pennsylvania, in a divided decision, affirmed Geschwendt’s conviction and the modified sentence on direct appeal. Commonwealth v. Geschwendt, 500 Pa. 120, 454 A.2d 991 (1982).2 A three-justice plurality in the Supreme Court believed that Geschwendt’s principal issue on the appeal was his challenge to the trial court’s refusal to charge the jury that a verdict of not guilty by reason of insanity might lead to his psychiatric treatment and commitment. It rejected his argument, reasoning that while Commonwealth v. Mulgrew, 475 Pa. 271, 380 A.2d 349 (1977), had changed the law after Geschwendt’s trial so that such a charge would thereafter be given, the change was not retroactive and thus did not apply in his case.3 In Mulgrew the court held that “when insanity is raised as a possible defense to criminal charges, a jury must be instructed concerning the possible psychiatric treatment and commitment of the defendant after the return of a verdict of not guilty by reason of insanity.” 475 Pa. at 277-78, 380 A.2d at 352. Ges-chwendt does not now question the holding on his direct appeal that Mulgrew was inapplicable in his case.4
The Supreme Court of Pennsylvania, in the plurality opinion, indicated that the issue which is raised on this appeal, that the trial court erred in not instructing the jury that it could return a verdict of not guilty by reason of insanity, had not been properly preserved. Nevertheless, it dealt with and rejected this contention on the merits, as it held that it was not “supported by the record when the charge is viewed as' a whole.” Commonwealth v. Geschwendt, 500 Pa. at 135 n. 8, 454 A.2d at 999 n. 8. Three justices dissented on the ground that Geschwendt had been entitled to a specific charge that he could be found not guilty by reason of insanity, as they concluded that there had been a requirement in Pennsylvania since 1860 that when sanity is in issue the jury be allowed to return a specific verdict of not guilty by reason of insanity. 500 Pa. at 138, 454 A.2d at 1001. Furthermore they maintained that Mulgrew should be applied in Geschwendt’s case. The seventh justice concurred without opinion in the result reached by the plurality.
Subsequently, Geschwendt filed a petition for habeas corpus in the district court, arguing that his due process rights had been violated by the trial court’s refusal to charge the jury that he could be found not guilty by reason of insanity.5 Following the appointment of counsel, Geschwendt moved to amend his petition to include a contention that his counsel was ineffective on his direct appeal, as that counsel had failed to assert that the trial court erred in its “refusal to give the jury an instruction that would have informed it of its right to return a verdict of not guilty by reason of insanity.” The matter was referred to a magistrate judge who filed a report dated February 4, 1991, recommending that the court grant Geschwendt habeas relief because Pennsylvania law at the time of Geschwendt’s trial required that the trial court instruct the jury that it could return a verdict of not guilty by reason of insanity. The magistrate judge reasoned that *882the court's refusal to provide this instruction violated Geschwendt’s right to due process of law under the United States Constitution. While the magistrate judge mentioned the motion to amend the petition in her report and recommendation, she did not consider the ineffective counsel argument on the merits and did not act on the motion.
The district court rejected the recommendation, as it held that it was not the practice in Pennsylvania to instruct a jury that it had the option to return a specific verdict of not guilty by reason of insanity until after the decision in Mulgrew.6 Inasmuch as Mulgrew had been decided after Geschwendt’s trial, the district court determined that he had not been denied due process of law. The court also pointed out that it was “a telling point that the jury returned a verdict of death on the same day it found him guilty.” It then asked, rhetorically, “[i]s it conceivable that a jury that was prepared to accept Geschwendt’s insanity defense but felt themselves ‘barred’ and ‘powerless’ to do so based on the trial judge’s charge, would nevertheless proceed to render six verdicts of death on the very same day they deliberated his guilt?” The district court did not address the ineffective counsel argument.7
On this appeal, Geschwendt urges that he was deprived of his liberty without due process of law because the trial court did not charge' the jury that it could find him not guilty by reason of insanity. In this regard, he relies on Pa.Stat.Ann. tit. 50, § 4413 (Purdon 1969), and the dissent in the Supreme Court of Pennsylvania on his direct appeal. He further contends that his attorney on the direct appeal was ineffective for failing to preserve and argue the contention that the trial judge erred in not informing the jury that it could return a verdict of not guilty by reason of insanity.
II. DISCUSSION
A. The Charge to the Jury
1. The Substance of the Charge
We deal first with the trial court’s refusal to charge that the jury could return a verdict of not guilty by reason of insanity.8 It is surprising that at the time of Geschwendt’s trial there was still some question as to whether the jury had to be charged that when sanity was in issue it could return such a verdict. But the experienced Pennsylvania federal district court in this case did not think it was required, and thus the trial court’s view of the law was not unique. The district court explained that the instruction that a jury could return a verdict of not guilty by reason of insanity “did not become standard practice until after the Mulgrew decision in 1977” so that at “the time of Geschwendt’s trial, trial judges were not obligated to specifically instruct a jury on this option.” There is a certain logic in this, for, until Mulgrew, it was not necessary to tell the jury of the consequence of a verdict of not guilty by reason of insanity. Thus, arguably, when Geschwendt was tried it was not important for the jury to be able to return a special verdict of not guilty by reason of insanity, as it could have only speculated on the consequences of that verdict.9
Nevertheless, we will assume without deciding that the charge was required by state law. But this assumption does not help Geschwendt, for, when the charge is examined and is considered in conjunction with the undisputed facts, it is *883clear that the only way that a verdict of not guilty could have been conceivably returned would have been if the jury concluded that the Commonwealth did not prove Geschwendt to be sane. As the Supreme Court of Pennsylvania said, “[t]he facts surrounding the murders were not disputed.” 500 Pa. at 123, 454 A.2d at 992. Indeed, the magistrate judge, though recommending that the petition be granted, observed “[n]o jury could have reasonably found [Geschwendt] not guilty of committing ... the physical acts.” Furthermore, Geschwendt himself concedes in his brief that the “defense was insanity.”
It is therefore apparent that the plurality opinion of the Supreme Court of Pennsylvania simply recognized that a general verdict of not guilty would have been tantamount to a verdict of not guilty by reason of insanity. In fact, the situation was so clear that the Superior Court simply said that the jury was instructed that it could convict Geschwendt of first degree murder or find him “not guilty by reason of insanity.” Commonwealth v. Geschwendt, 271 Pa.Super. 102, 105, 412 A.2d 595, 597 (1979). Overall, we have no reason to reject the conclusion of the Supreme Court of Pennsylvania that, when the instructions are viewed as a whole, the trial court did instruct the jury that it could find Geschwendt not guilty by reason of insanity. Thus, the court offered the jury the opportunity to return a de facto verdict of not guilty by reason of insanity.
We acknowledge that the Supreme Court of Pennsylvania under state law could have ordered a new trial because the jury was not given an explicit opportunity to return a de jure verdict of not guilty by reason of insanity. But our power in this habeas corpus proceeding is not so broad, for we may order the discharge of a state prisoner on the basis of defective jury instructions only if his or her fundamental due process rights have been violated. See Cupp v. Naughten, 414 U.S. 141, 146, 94 S.Ct. 396, 400, 38 L.Ed.2d 368 (1973). Here the only possible basis to contend that the error of state law rose to the level of a due process violation would be that the jury might have guessed that a general not guilty verdict, but not a special verdict of not guilty by reason of insanity, would have caused Geschwendt to be released and that the jury would have been reluctant to have that happen. But there is no basis for such a conclusion, as we are confident that in this case the jury would have recognized that the reason for a not guilty verdict could not have been misunderstood.
2. Schad v. Arizona
We next turn to Schad v. Arizona, — U.S.-, 111 S.Ct. 2491, 115 L.Ed.2d 555 (1991), which controls the outcome of this appeal even if the plurality of the Supreme Court of Pennsylvania was wrong with respect to the meaning of the charge as a whole and even if we are also incorrect in our conclusion that Geschwendt’s due process rights were not violated by the form of the verdict. Thus, in considering Schad, we will treat the charge as though it did not, even when viewed as a whole, provide the jury with a not guilty by reason of insanity option.
Schad was indicted in Arizona for first degree murder under a traditional statutory formulation defining that offense as either premeditated murder or felony murder. Inasmuch as the murder apparently arose from a robbery, Schad viewed the evidence as supporting a finding that he was only the robber and not the murderer, and he therefore requested a lesser included offense charge on robbery. Id. at 2504.10 While the trial court declined to give that charge, it did give a second degree murder charge, as a lesser included offense. Accordingly, the jury there had three choices of verdict, as it could have convicted Schad of first or second degree murder or found him not guilty. It convicted him of first degree murder and the court sentenced him to death. The Supreme Court of Arizona affirmed the conviction but the Supreme Court of the United States granted certiorari.
The Supreme Court rejected Schad’s contention that the trial court’s refusal to in*884struct on the possibility of a robbery conviction was inconsistent with Beck v. Alabama, 447 U.S. 625, 100 S.Ct. 2382, 65 L.Ed.2d 392 (1980).11 The Court in Schad indicated that in Beck it had invalidated an Alabama statute prohibiting lesser included offense instructions in capital cases because it was concerned “that a jury convinced that the defendant had committed some violent crime but not convinced that he was guilty of a capital crime might nonetheless vote for a capital conviction if the only alternative was to set the defendant free with no punishment at all.” Ill S.Ct. at 2504. It pointed out that in Beck it had “repeatedly stressed the all-or-nothing nature of the decision with which the jury was presented,” but that concern was not present in Schad because Schad’s jury did not have an all-or-nothing choice. Id. at 2505. Rather, Schad’s jury had a third option other than guilty of first degree murder or not guilty, namely second degree murder. Hence the Court held that the first degree verdict was reliable even though on one view of the evidence, Schad may have been guilty of robbery but not of the homicide.12 In discussing Schad’s argument that the jury might have thought him guilty of robbery, though not of murder, but nevertheless convicted him of first degree murder, the Court explained:
To accept the contention advanced by [Schad] and the dissent, we would have to assume that a jury unconvinced that [Schad] was guilty of either capital or second-degree murder, but loath to acquit him completely (because it was convinced he was guilty of robbery), might choose capital murder rather than sec- ■ ond-degree murder as its means of keeping him off the streets. Because we can see no basis to assume such irrationality, we are satisfied that the second degree murder instruction in this case sufficed to ensure the verdict’s reliability.
Id. (emphasis added).
Schad, of course, did not announce a new principle of law, for it was and is consistent with the great weight of state authority. See State v. Mendez, 252 N.J.Super. 155, 165-66, 599 A.2d 565, 570-71 (App.Div.1991) (collecting cases). Schad teaches us that, in cases involving offenses on a ladder, if the trial court wrongfully refuses to charge the offense at the bottom rung, that error is harmless provided the jury returns a guilty verdict for an offense higher up rather than for an intermediate offense which was also charged.
There is simply no escape here from the principle underlying Schad. In Schad, the trial court refused to give an instruction, supported by the evidence, that would have permitted the jury to return a verdict for a lesser included offense. But the Supreme Court held that the first degree murder verdict was reliable because the jury had not returned a verdict for the intermediate offense of second degree murder.13 *885Here, even assuming that the jury had not been given the option of returning a verdict of not guilty by reason of insanity, its guilty verdict is similarly reliable because the jury did not return a guilty verdict for either of the lesser included offenses, third degree murder or voluntary manslaughter.14 Just as the intermediate charge on second degree murder destroyed Schad’s argument, the lesser included offense charges on third degree murder and voluntary manslaughter foreclose Geschwendt’s due process claim. While we recognize that Schad was concerned with a failure to charge a lesser included offense and we deal here with a refusal to charge on an alternative form of a jury verdict of not guilty, that does not matter. As an inferi- or court, we are bound to follow both the “reasoning and [the] result” in Schad, and the reasoning controls here. Planned Parenthood v. Casey, 947 F.2d 682, 692 (3d Cir.1991), cert, granted, — U.S.-, 112 S.Ct. 931, 117 L.Ed.2d 104 (1992).
We are, of course, aware that, in Schad, the Court indicated that it did not suggest that “Beck would be satisfied by instructing the jury on just any lesser included offense, even one without any support in the evidence.” Ill S.Ct. at 2505. Beck was satisfied in Schad because Schad conceded “that the evidence would have supported a second-degree murder conviction.” Id.
Here the trial court charged the jury on third degree murder as follows:
Now, if you conclude that the Commonwealth has sustained its burden of proof and has demonstrated by the degree of proof required that the defendant was sane at the time the crimes were committed, and you find that he did commit such crimes and in such degree as you may determine, you still have an additional problem. This problem, however, only arises and comes into play if you have previously concluded ■ that the defendant was guilty of first degree murder.
You will recall that I told you earlier that the main distinction between murder in the first degree and that of third degree lies in the specific intent to take life being required in the former. Such intent to take life supplies the quality of wilfulness, deliberation and premeditation, otherwise essential to murder in the first degree. If you conclude that the defendant did not possess the capacity to form this specific intent to take life, *886due to a mental defect or disease, that is to say, that he did not possess the capacity to enter into a deliberately premeditated killing, then for those reasons you would not be justified and could not return a conviction of murder in the first degree against him for there would be no rhyme or reason, no logical escape from a proposition that a person cannot be guilty of wilful, deliberate and premeditated killing when he did not act deliberate [sic], premeditated and was not wilful for he was incapable of mentally doing so. If you find that he did not possess sufficient mental capacity to form this specific intent to kill, but nevertheless the killing did result from his act, and he was sane, then this inability to form such an intent would reduce the killing from first degree murder to third degree murder, and that should be your verdict.
This, again, is for the reason that the Commonwealth must prove beyond a reasonable doubt that the defendant possessed the mental capacity to form the required intent to kill as is required for first degree murder. On this problem, namely, whether the defendant possessed a mind capable of forming the specific intent to kill, as with the defense of insanity, you should as I have just told you look to and at all of the testimony both of lay witnesses and expert witnesses and from that testimony make your determination as to whether George Geschwendt was sane, and if so, was he capable offorming the intent which we have just outlined.
App. at 108-10 (emphasis added).
This charge was obviously somewhat different from the charge on insanity which provided that a defendant is insane "if at the time of committing any act he is, as a result of mental disease or defect, unable to understand the nature and quality of his act or to distinguish between right and wrong with respect to that act." Yet the third degree murder charge given here is similar to the insanity charge in the most fundamental way: the third degree murder charge diminishes criminal responsibility for a lack of specific mental intent, just as the insanity charge can excuse criminal conduct for an inability to form the specific mental intent. Furthermore, the court told the jury that the lack of capacity it was to consider was related to mental defect or disease, the very conditions involved in the insanity defense.
 Our result cannot be avoided by an argument that, notwithstanding the court's charge to the jury which, as a legal matter, made a third degree conviction possible, such a conviction could not be justified by the evidence. The evidence of insanity which Geschwendt himself produced could have supported a finding by the jury that Geschwendt did not have the intent for a first degree conviction. As the district court pointed out in its opinion, Dr. Watson, a psychiatrist, testified that Geschwendt "did not know the nature or quality of his acts in the normal sense." Indeed, Geschwendt admits in his brief that he produced testimony "of two psychiatrists who examined [him] that at the time of the crime he did not know the difference between right and wrong and did not understand the nature and consequences of his acts." It would defy logic to hold that the jury could not have used this evidence to reach a conclusion that Geschwendt had diminished capacity and was therefore guilty of third degree murder.
We reiterate that the judge instructed the jury that if Geschwendt "did not possess the capacity to form this specific intent to take life, due to a mental defect or disease" but was sane and was otherwise guilty of first degree murder, it should convict him of third degree murder. We have no doubt that evidence of insanity, going to whether Geschwendt was able "to understand the nature and quality of his act or to distinguish between right or wrong with respect to that act," could have been used by the jury to conclude that Geschwendt lacked the ability to form a specific intent to take life. Therefore, it was entirely appropriate that the trial court charged the jury to consider on the diminished capacity issue the very evidence that was presented on the sanity issue. Thus, it is not surprising that neither the Common*887wealth nor Geschwendt objected to the jury being charged on third degree murder, and that charge was properly given in this case.15
We recognize that it could be argued that the jury, by returning a first degree murder conviction and thus rejecting the insanity defense, necessarily rejected a diminished capacity defense so that a third degree verdict was no longer a viable option. But this contention would not undercut our result, because Geschwendt’s position that he was prejudiced by the trial court’s failure to charge that the jury could find him not guilty by reason of insanity assumes that it is possible that it would have returned such a verdict if it had been able to do so. If, as we have no doubt is the case, the jury found Geschwendt was guilty because he was sane, then, of course, he was not prejudiced by the absence of the alternative verdict. On the other hand, if the jury did not find that he was sane but nevertheless convicted him, then it did not reject the evidence that Geschwendt was insane and it then could have used that evidence to support a diminished capacity verdict.
It is evident, therefore, that the third degree murder charge supplied a perfect option for the jury to return a guilty verdict for a lesser included offense if it thought that the Commonwealth had not established that Geschwendt was sane but it did not want to acquit him and risk seeing him go free. Yet it returned six verdicts of first degree murder. We think that it would be irrational to believe, if the jury would have found Geschwendt not guilty by reason of insanity if given that explicit choice, that same jury would reject a third degree murder verdict under the above charge and instead return a first degree murder verdict.
There is yet another factor that validates the verdict for the jury, in addition to finding Geschwendt guilty of the most severe offense available, sentenced him to die six times, thus rejecting a sentence of life imprisonment. Certainly if the jury thought that Geschwendt was insane and would have returned a verdict of not guilty by reason of insanity if such a verdict had been available, but would not find him not guilty because it feared he would be released, it would have sentenced Geschwendt to imprisonment for life rather than condemn him to die. It cannot reasonably be argued that the jury would have thought that a sentence of life imprisonment could somehow be tantamount to a direction for Geschwendt’s release, so that it would have been reluctant to return a verdict for that punishment. As we have already explained, the jury could not sentence Geschwendt to death unless it found an aggravating circumstance and did not find a mitigating circumstance. While it is not difficult, based on the record, to understand how the jury was able to find an aggravating circumstance, though it was not compelled to do so, it is also clear that it could easily have found a mitigating circumstance.16 Accordingly, this case is a far stronger one for a harmless error analysis than Sckad because in Schad the court and not the jury fixed the death *888penalty. See State v. Schad, 163 Ariz. 411, 788 P.2d 1162 (1989). Thus, in contrast to the situation in Schad, the penalty imposed further validates the verdict rendered.17
The district court in its opinion, rendered before Schad, was exactly right when it said:
It is a telling point that the jury returned a verdict of death on the same day it found him guilty. Is it conceivable that a jury that was prepared to accept Geschwendt’s insanity defense but felt themselves ‘barred’ and ‘powerless’ to do so based on the trial judge’s charge, would nevertheless proceed to render six verdicts of death on the very same day they deliberated his guilt?
App. at 82.
Of course, it is not conceivable. While Geschwendt in his brief points out quite correctly that the district court gave no “authority for the proposition that a jury would never vote to execute a man they believed to have been insane at the time of the murders he committed,” that statement misses the point. The issue is not whether the jury would send an insane defendant to his death, for it is possible that a jury might disregard its instructions and do exactly that. The actual issue is whether a jury which would have returned a verdict of not guilty by reason of insanity if it could have done so would, when denied that option, vote to have an insane man executed rather than sentence him to life imprisonment or convict him of a noncapi-tal offense. This question cannot be reasonably answered affirmatively.18
Why then did this jury find Geschwendt guilty of six murders in the first degree and sentence him to die six times? The answer is obvious. It found that the Commonwealth had established beyond a reasonable doubt that Geschwendt was sane. There is no doubt that Geschwendt committed a carefully planned, calculated mass homicide which he attempted to conceal both before and after the fact. The facts demonstrate that he understood what he was doing and knew it was wrong. It is no wonder that the jury rejected the insanity defense.
3. State as Opposed to Federal Law
There is a third independent reason, perhaps even more fundamental than the first two, why the writ cannot be granted in this case. Again we assume that the plurality of the Supreme Court of Pennsylvania was wrong and that the charge as a whole did not give the jury the option to return a verdict of not guilty by reason of insanity. Furthermore, we assume that our first two holdings are wrong as well. Nevertheless the error, if there was an error at all, was only one of state law. As we explained in Zettlemoyer v. Fulcomer, 923 F.2d 284, 309 (3d Cir.), cert, denied, — U.S. -, 112 S.Ct. 280, 116 L.Ed.2d 232 (1991), it is well established that a state *889court’s misapplication of its own law does not generally raise a constitutional claim. The federal courts have no supervisory authority over state judicial proceedings and may intervene only to correct wrongs of constitutional dimension. The Supreme Court has recently restated this doctrine in Estelle v. McGuire, — U.S.-, 112 S.Ct. 475, 480, 116 L.Ed.2d 385 (1991):
Today, we reemphasize that it is not the province of a federal habeas court to reexamine state court determinations on state law questions. In conducting habe-as review, a federal court is limited to deciding whether a conviction violated the Constitution, laws, or treaties of the United States.
This case does not involve federal law, for there is no authority for a conclusion that, as a matter of due process of law, a state must provide for a special verdict when insanity is raised as a defense, as long as it allows a general verdict of not guilty to be returned on the basis of insanity.19 Indeed, at oral argument Geschwendt could only proffer Beck v. Alabama, 447 U.S. 625, 100 S.Ct. 2382, 65 L.Ed.2d 392, as a basis for the requirement that a special verdict must be available, but that case simply invalidated a statute prohibiting lesser included offense instructions in capital cases and cannot fairly be read as affecting state procedures for the return of not guilty verdicts. Thus, to uphold Geschwendt’s claim, we would have to invent law by concluding that the United States Constitution compels a state to provide for a special verdict of not guilty by reason of insanity if it recognizes the insanity defense.
But we cannot require a special verdict as a matter of federal constitutional law, as we see no reason why a state could not provide for a civil commitment proceeding to determine a defendant’s - current mental state and thus the necessity for his confinement following a criminal trial, if a general verdict of not guilty is returned in a case in which sanity is in issue. After all, even a defendant acquitted on the merits of the case rather than on a finding of insanity could reasonably be made the subject of a civil commitment proceeding if his sanity had been in issue.20 Unless a state *890could not have such a commitment procedure, this case does not raise a substantial federal claim.21 We see no way to hold that fundamental fairness requires that a state authorize the return of a special verdict of not guilty by reason of insanity. See Estelle v. McGuire, 112 S.Ct. at 484; Cupp v. Naughten, 414 U.S. at 146, 94 S.Ct. at 400.
We recognize that in Hicks v. Oklahoma, 447 U.S. 343, 100 S.Ct. 2227, 65 L.Ed.2d 175 (1980), a due process claim was based on an error of state law. In Hicks, the jury was instructed that if it found the defendant guilty of distributing heroin, it must sentence him to a 40-year term as an habitual offender whereas, under the retroactively effective state law, the jury could have sentenced him to a term of not less than ten years. Clearly Hicks is distinguishable from this case, for in Hicks the jury was given an erroneous instruction on substantive state law which forced it to return a verdict for a sentence four times longer than required, a fundamental error indeed. At Geschwendt’s trial, however, the court properly defined insanity and correctly informed the jury that it could not find Geschwendt guilty unless the Commonwealth proved beyond a reasonable doubt that he was sane. Thus, unlike the instructions in Hicks, the charge in Geschwendt’s case did not compel the jury to reach a result that it might have otherwise rejected. To the contrary, the court told the jury to return a not guilty verdict if the Commonwealth did not prove Ges-chwendt was sane, and he was substantively entitled to nothing more.
It therefore follows that, since the charge could not have misled the jury, Geschwendt’s due process claim is necessarily dependent upon an assumption that the United States Constitution requires that a state provide for a special verdict based on insanity. But inasmuch as a state need not provide for such a verdict, the bottom line is inescapable: Geschwendt cannot receive federal habeas corpus relief for, if there was an error at all at his trial, it was solely one of state law.22
B. The Effectiveness of Counsel
Geschwendt’s second argument, that his attorney on the direct appeal was ineffective for failing to preserve and argue that the judge’s failure to inform the jury of the possibility of a not guilty by reason on insanity verdict was erroneous, requires little discussion.23 In order to *891avoid a remand for clarification of the district court’s disposition of his motion to amend his petition, we will assume that his ineffective counsel argument is properly before this court even though neither the magistrate judge nor the district court considered the contention.
In addressing this ineffective assistance of counsel argument, we recognize that the Supreme Court of Pennsylvania indicated that Geschwendt did not raise as an issue a suggestion that the trial court failed to fully set forth the alternative verdict of not guilty by reason of insanity. Commonwealth v. Geschwendt, 500 Pa. at 135 n. 8, 454 A.2d at 999 n. 8. Nevertheless, the issue was considered by both the plurality and the dissenting justices, with different conclusions on the merits.
Notwithstanding the conclusion of the Supreme Court plurality that Geschwendt did not raise the form of verdict argument on the appeal, we have examined the brief Geschwendt filed on his appeal to that court and have concluded that, while the brief primarily focused on the issue of whether the jury should have been told the consequences of a verdict of not guilty by reason of insanity, it quite clearly challenged the trial court’s failure to charge the jury that it could return a not guilty by reason of insanity verdict. Indeed, Geschwendt raised the issue both as a matter of constitutional and state statutory law. We need only quote from the brief to demonstrate our point:
If the jury is not informed as to the available choices it may make and the meaning of those choices, then a fair trial becomes impossible. If a trial by jury and a fair trial is to be meaningful, it must be a jury which understands the functions and powers of a jury in a criminal trial. It must be a jury which knows what type of verdicts may be returned and what each of these verdicts mean. A jury which is uninformed as to the meanings of all permissible verdicts denies the accused his due process right to a fair trial.
Obviously most jurors are not familiar with this statute and thus it is the obligation of the trial judge, in the proper cases, to instruct the jury that in addition to the verdicts of guilty and not guilty, not guilty by reason of insanity is also a permissible verdict. Certainly if the jury was not informed of this permissible verdict, a full and informed decision could not be made. This is so because consideration would only be given to two of three permissible verdicts. It would appear that a trial judge is required to instruct the jury that a verdict of not guilty by reason of insanity is permissible in the appropriate cases, see 19 P.S. § 1351, and a fortiori, the judge is required to instruct the jury as to the meaning and consequences of this verdict (emphasis in original).
Inasmuch as we conclude, contrary to the plurality of the Supreme Court of Pennsylvania, that the attorney had in fact contended in that court that the trial court erred in not giving the jury the opportunity to return a verdict of not guilty by reason of insanity, he cannot have been ineffective for not raising it.
III. CONCLUSION
In view of the foregoing, it is evident that there are three independent reasons why Geschwendt’s argument that his due process rights were violated by the charge must be rejected. Furthermore, we reject his ineffective assistance of counsel claim. Consequently, we will affirm the judgment of the district court of March 21, 1991, denying habeas corpus relief.

. In theory, the jury could have returned inconsistent verdicts, but the court told the jury that such verdicts would not be in keeping with the evidence. Inasmuch as the circumstances of the murders were indistinguishable, we sometimes refer to them as though they constituted a single offense.


. The Superior Court decision is reported at Commonwealth v. Geschwendt, 271 Pa.Super. 102, 412 A.2d 595 (1979).


. Mulgrew overruled Commonwealth v. Gable, 323 Pa. 449, 453, 187 A. 393, 395 (1936), which held that a trial court was not obliged to tell a jury that a verdict of not guilty by reason of insanity will result in a defendant’s being sent to a state psychiatric institution.


. Geschwendt did challenge that holding in his petition, but the magistrate judge rejected the argument and her report was approved in this respect by the district court.


. He raised other issues as well, but as they are not pressed on this appeal, we do not describe or address them.


. The district court did, however, accept the report and recommendation to the extent that it rejected Geschwendt’s claims.


. The district court granted a certificate of probable cause for the appeal.


. For the reasons we set forth in section H.B., we are satisfied that Geschwendt has exhausted his state remedies with respect to the charge. Inasmuch as we are deciding this case through the interpretation and application of legal precepts, we exercise plenary review. Zettlemoyer v. Fulcomer, 923 F.2d 284, 291 (3d Cir.), cert. denied,-U.S.-, 112 S.Ct. 280, 116 L.Ed.2d 232 (1991).


.The Commonwealth also contends that a court was not required to charge on an alternative verdict of not guilty by reason of insanity, but it relies only on the district court's opinion and Mulgrew as support for its contention.


. He also sought a charge on theft but we need not discuss that separately.


. The Supreme Court also rejected Schad’s contention that the jury had to be told that it must be unanimous on its theory of murder.


. At oral argument, Geschwendt noted that on Schad's direct appeal from his conviction, State v. Schad, 163 Ariz. 411, 417, 788 P.2d 1162, 1168, (1989), the Supreme Court of Arizona held that Schad was not entitled to a charge that he could be convicted of robbery, even though the evidence could have supported a conviction for that offense. The Arizona court reached this conclusion because in Arizona there is no lesser included offense to felony murder. But Geschwendt's observation on the point does not help him, as it only explains why as a matter of state law the charge was not required. The Supreme Court of the United States did not decide the case on the basis that it would honor state law on this point. Quite to the contrary, it treated the robbery as a lesser included offense but then found that any error in the court’s failure to charge it was harmless, so that it was able to uphold the conviction in the face of Beck. It is not surprising that the Supreme Court would not decide the case under Arizona law, as the rule that there is no lesser included offense to felony murder is the functional equivalent of the Alabama statute invalidated in Beck. The dissent in Schad pointed out that notwithstanding Arizona law, robbery was a lesser included offense of felony murder, but disagreed with the majority opinion, as it concluded that due process of law required that the trial court give a robbery instruction. Thus, on the basis of both opinions, it is impossible to explain away Schad on a state law analysis.


.In reaching our result, we have not overlooked United States ex rel. Matthews v. Johnson, 503 F.2d 339, 346 (3d Cir.1974) (in banc), cert, denied, 420 U.S. 952, 95 S.Ct. 1336, 43 L.Ed.2d 430 (1975), in which a state judge *885charged the jury on first and second degree murder but, in violation of due process of law, did not charge on voluntary manslaughter. The Commonwealth urged that the error was harmless since the defendant was convicted of first degree murder. We disagreed because we thought that there would have been a greater possibility of a compromise verdict if all three options were given. Since precisely the same argument could have been made in Schad, Matthews has been overruled with respect to this holding. We are also aware of Vujosevic v. Rafferty, 844 F.2d 1023 (3d Cir.1988). Vujosevic was a habeas case in which the state defendant was convicted of aggravated manslaughter as a lesser included offense on a murder indictment. The trial judge also charged manslaughter as a lesser included offense but erroneously refused to charge on aggravated assault, a still lesser included offense. The Appellate Division of the Superior Court of New Jersey affirmed, reasoning that if the jury believed that only an assault was involved, it would have convicted the defendant of manslaughter, the least serious conviction available under the court’s charge. State v. Vujosevic, 198 N.J.Super. 435, 444-46, 487 A.2d 751, 756-57 (App.Div.), certif. denied, 101 N.J. 247, 501 A.2d 920 (1985). We, however, disagreed, as we thought that the defendant's own testimony would have made a manslaughter conviction "nonsensical” and because we did not think that manslaughter necessarily offered a rational compromise between aggravated manslaughter and acquittal: While Schad may have cast some doubt on the holding in Vujosevic, it is not necessary for us to decide whether Vujosevic is still good law as it would not have been ‘nonsensical’ for the jury to have convicted Geschwendt of third degree murder if it did not want to find Geschwendt not guilty even though the Commonwealth had not established that he was sane. We note that the dissent urges that our ladder analysis is flawed in part because it contradicts our holding in Vujosevic. While we have attempted to accommodate Vujosevic to our holding, obviously if our ladder analysis cannot be reconciled with Vujosevic, then it is that case which must fall since our ladder is anchored on Schad.


. Inasmuch as we are making an analysis of why the third degree murder charge was appropriate, it would be superfluous to discuss the voluntary manslaughter charge in detail, and thus we do not do so.


. Our own cases make it clear that a defendant in Pennsylvania may rely on both the insanity and diminished capacity defenses in the same case. See Rock v. Zimmerman, 959 F.2d 1237, 1243 (3d Cir.1992) (in banc). The dissent in attempting to meet our description of how the jury could have easily accommodated the evidence and the charge to a third degree conviction, does not make an analysis of specific portions of the charge germane to the issue and ignores the evidence to which we refer. Instead it quotes a general statement of Pennsylvania law in Commonwealth v. Reilly, 519 Pa. 550, 565-66, 549 A.2d 503, 510-11 (1988), which has nothing to do with this issue, and refers to Vujosevic which involved different offenses in a different state and thus is unrelated to the facts and jury charge in this case. Remarkably, Reilly is directly contrary to the point for which the dissent uses it, for in Reilly the Supreme Court of Pennsylvania affirmed a third degree murder conviction entered by a judge in a bench trial in which, based on psychiatric evidence presented by the defendant that she was insane, the court found that she "did not form the specific intent to kill." Thus, Reilly supports our conclusion that the jury could have used the psychiatric evidence in this case as a foundation for a third degree murder verdict.


. See Commonwealth v. Moody, 476 Pa. at 226-27 n. 4, 382 A.2d at 443 n. 4, with respect to age as a mitigating circumstance.


. Schad was based on a harmless error analysis. We cannot be grudging in making such an analysis, for the Supreme Court has held that a harmless error analysis should be made even when an involuntary confession is admitted into evidence. See Arizona v. Fulminante, — U.S. -, 111 S.Ct. 1246, 113 L.Ed.2d 302 (1991). Of course, it is clearly established that a harmless error analysis may be appropriate even when there is an erroneous jury instruction of constitutional dimension. See Pope v. Illinois, 481 U.S. 497, 107 S.Ct. 1918, 95 L.Ed.2d 439 (1987). Indeed, we made exactly that analysis recently in Rock v. Zimmerman, 959 F.2d 1237, 1249-52 (in banc), in affirming a district court order denying a petition for habeas corpus in a murder case.


. In this regard, we point out that it is not surprising that Beck has been limited by Schad, because Beck represents an exception to the broader principle of law that it is presumed that a jury will faithfully follow its instructions. Francis v. Franklin, 471 U.S. 307, 324 n. 9, 105 S.Ct. 1965, 1976 n. 9, 85 L.Ed.2d 344 (1985). It is interesting that the dissent, by focusing on the claim that without an option to return a verdict of not guilty by reason of insanity, "the jurors reasonably could have concluded that a verdict of not guilty would have released this man to the streets, to kill again," typescript at 25, demonstrates how clearly the penalty verdict rendered any error in the charge harmless in this case. Certainly the jury would not have thought that if it sentenced Geschwendt to life imprisonment he would have been released, for no reasonable person can equate the imposition of a life sentence to an authorization to release a defendant. The dissent deals with the jury’s actions in returning six death penalties rather than life imprisonment by ignoring it.


. Actually there is some question as to whether a state must allow a defendant to assert an insanity defense. See Foucha v. Louisiana, — U.S.-,-, 112 S.Ct. 1780, 1789, 118 L.Ed.2d 437 (1992) (O’Connor, J., concurring); Ake v. Oklahoma, 470 U.S. 68, 87, 91, 105 S.Ct. 1087, 1098, 1100, 84 L.Ed.2d 53 (1985) (Rehnquist, J., dissenting). It appears that we have left the issue open. See United States ex rel. Smith v. Baldi, 192 F.2d 540, 544 (3d Cir.1951), aff’d, 344 U.S. 561, 73 S.Ct. 391, 97 L.Ed. 549 (1953). But we need not express an opinion on the point as Pennsylvania allows the defense. We note that the dissent argues that "The Supreme Court has elevated a defendant’s opportunity to be a ‘committed acquittee’ to a right protected by the due process clause,” at 896, and that we have not come “to grips with this key issue,” at 896. Of course, there is nothing to come "to grips with," as the Supreme Court has not held that a state must provide a special verdict of not guilty by reason of insanity and thus create a class of committed acquittees. Rather, in Foucha v. Louisiana, which the dissent quotes, the Court was simply dealing with the issue of how long a defendant acquitted by reason of insanity pursuant to a state special verdict procedure could be confined. Obviously there is no way to read Foucha to support a conclusion that the state must provide for a class of committed acquit-tees. The dissent also cites Jones v. United States, 463 U.S. 354, 103 S.Ct. 3043, 77 L.Ed.2d 694 (1983), for the proposition that Geschwendt had a right to become a “committed acquittee.” The very first sentence in Jones demonstrates that the case is not applicable to the problem at hand. "The question presented is whether petitioner, who was committed to a mental hospital upon being acquitted of a criminal offense by reason of insanity, must be released because he has been hospitalized for a period longer than he might have served in prison had he been convicted.” 463 U.S. at 356, 103 S.Ct. at 3045.


. We also point out that a criminal case is over whether a defendant is acquitted on the merits or by reason of insanity. See Foucha v. Louisiana, — U.S. -, -, 112 S.Ct. 1780, 1785, 118 L.Ed.2d 437 (1992) (a defendant who is found not guilty by reason of insanity "may not be punished”). Thus, it is the defendant’s current mental condition rather than that as of the time of the offense which is significant after an acquittal. Furthermore, a verdict finding a defendant not guilty by reason of insanity does not establish that a defendant is still insane and is therefore in need of treatment and confinement, though it is no doubt reasonable to presume in the first instance that that is the fact. Id. at-, 112 S.Ct. at 1783. Therefore, Mul-grew only required an instruction that psychiatric treatment and confinement is "possible” after a verdict of not guilty by reason of insanity. *890Accordingly, it would be reasonable for a state to treat insanity like other defenses at a trial such as entrapment or self defense which are considered by the jury in arriving at a general verdict, although we are aware that this is not the practice.


. We do not know with certainty what procedure Pennsylvania would have followed if Geschwendt had been found not guilty nor are we concerned with it, for the issue before us does not turn on the protections the public would have received from an acquitted Ges-chwendt. That is a matter separate from the question of whether the Commonwealth was required to provide for a not guilty verdict by reason of insanity.


. It is ironical that, notwithstanding Geschwendt’s due process claim, in a very significant way the proceedings at the trial gave him more protection than was required by federal due process, for the trial court charged the jury that the Commonwealth had the burden to prove he was sane beyond a reasonable doubt, apparently as a matter of Pennsylvania law, even though his due process rights would not have been infringed if the burden of proof on the issue had been placed on him. See Foucha v. Louisiana, — U.S.-,-, 112 S.Ct. 1780, 1789, 118 L.Ed.2d 437 (1992) (O’Connor, J., concurring).


.This issue of whether the attorney was incompetent was in itself not exhausted in the state courts but we can hardly avoid deciding it, for we are obliged to decide whether Geschwendt exhausted his remedies on his principal claim that the trial court erred in failing to instruct the jury that it could find him not guilty by reason of insanity. As we explain in the accompanying text, the attorney did properly raise the form of verdict issue in the Supreme Court and thus we conclude that Geschwendt did exhaust his jury instruction claim on the direct appeal. We therefore necessarily hold that the attorney was not ineffective. In any event, it is appropriate that we decide the ineffective counsel issue, as we are satisfied that Geschwendt has not presented a colorable federal claim on the point, and because we see no point in protracting the matter so many years after the original convictions. See Granberry v. Greer, 481 U.S. 129, 134-35, 107 S.Ct. 1671, 1675, 95 L.Ed.2d 119 (1987); Evans v. Court of *891Common Pleas, 959 F.2d 1227 (3d Cir.1992); Zettlemoyer v. Fulcomer, 923 F.2d at 309-10.